J-S12021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 ANTHONY ARMSTRONG                       :
                                         :
                   Appellant             :    No. 1138 EDA 2021

             Appeal from the PCRA Order Entered May 6, 2021
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0006396-2009

 COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 ANTHONY ARMSTRONG                       :
                                         :
                   Appellant             :    No. 1139 EDA 2021

             Appeal from the PCRA Order Entered May 6, 2021
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0009692-2009


BEFORE: BENDER, P.J.E., BOWES, J., and DUBOW, J.

MEMORANDUM BY BOWES, J.:                                FILED JUNE 8, 2022

      Anthony Armstrong appeals from the May 6, 2021 order dismissing his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”). We affirm.

      These cases stem from two separate burglary attempts, one on January

3, 2009 (“Curtis burglary”), and one on March 2, 2009 (“Tiggett burglary”).

Appellant was charged for the Curtis burglary on January 3, 2009, at docket

number 9692 of 2009. Appellant was thereafter charged on March 3, 2009,
J-S12021-22



at docket number 6396 of 2009, for the Tiggett burglary. “The trial court

granted the Commonwealth’s motion to consolidate Appellant’s cases on

November 10, 2009. Trial was delayed several times by Appellant and due to

case transfers arising from the reorganization of the Philadelphia criminal trial

courts.” Commonwealth v. Armstrong, 74 A.3d 228, 232 (Pa.Super. 2013)

(“Armstrong I”). On November 18, 2011, Appellant filed a motion to dismiss

at each docket pursuant to Pa.R.Crim.P. 600.1            A hearing was held on


____________________________________________


1  “Rule 600 has the dual purpose of both protecting a defendant’s
constitutional speedy trial rights and protecting society’s right to effective
prosecution of criminal cases.” Commonwealth v. Bradford, 46 A.3d 693,
701 (Pa. 2012) (citation omitted). At the time Appellant filed his motions, this
rule provided in pertinent part as follows:

       (A)

       ....

              (3) Trial in a court case in which a written complaint is filed
              against the defendant, when the defendant is at liberty on
              bail, shall commence no later than 365 days from the date
              on which the complaint is filed.
       ....

       (B) For the purpose of this rule, trial shall be deemed to
       commence on the date the trial judge calls the case to trial, or the
       defendant tenders a plea of guilty or nolo contendere.

       (C) In determining the period for commencement of trial, there
       shall be excluded therefrom:

              (1) the period of time between the filing of the written
              complaint and the defendant’s arrest, provided that the
              defendant could not be apprehended because his or her
(Footnote Continued Next Page)


                                           -2-
J-S12021-22



November 28, 2011, at the conclusion of which the trial court denied the

motions. Appellant immediately proceeded to a jury trial. The jury convicted

Appellant of two counts of burglary and one count of possessing an instrument

of crime. The trial court sentenced Appellant as a third-strike offender.

       Appellant appealed to this Court, arguing, inter alia, that the trial court

erred in denying his Rule 600 motions and sentencing him as a third-strike

offender. Id. Upon review, this Court held that the trial court did not abuse

its discretion in denying Appellant’s Rule 600 motions but vacated Appellant’s

sentence because he was only a second-strike offender. Id. at 237, 241-42.
____________________________________________


              whereabouts were unknown and could not be determined by
              due diligence;

              (2) any period of time for which the defendant expressly
              waives Rule 600;

              (3) such period of delay at any stage of the proceedings as
              results from:

                     (a) the unavailability of the defendant or the
                     defendant’s attorney;

                     (b) any continuance granted at the request of the
                     defendant or the defendant’s attorney.

       ....

       (G) For defendants on bail after the expiration of 365 days, at any
       time before trial, the defendant or the defendant’s attorney may
       apply to the court for an order dismissing the charges with
       prejudice on the ground that this rule has been violated. A copy
       of such motion shall be served upon the attorney for the
       Commonwealth, who shall also have the right to be heard thereon.

Pa.R.Crim.P. 600 (effective July 1, 2000 to June 30, 2013).

                                           -3-
J-S12021-22



      Appellant and the Commonwealth both filed petitions for allowance of

appeal with our Supreme Court. Notably, Appellant’s petition did not seek

review of this Court’s disposition of his Rule 600 claim. Our Supreme Court

denied Appellant’s petition but granted the Commonwealth’s petition

regarding our second-strike holding.     The Court affirmed our second-strike

holding and “express[ed] no opinion concerning the Superior Court’s

treatment of any other issue.”     See Commonwealth v. Armstrong, 107

A.3d 735 (Pa. 2014) (per curiam).

      On remand, the trial court resentenced Appellant as a second-strike

offender.   Appellant appealed to this Court, challenging the discretionary

aspects of his sentence.    We affirmed his judgment of sentence and our

Supreme Court denied his petition for allowance of appeal. Commonwealth

v. Armstrong, 193 A.3d 1067 (Pa.Super. 2018) (unpublished memorandum)

(“Armstrong II”), appeal denied, 197 A.3d 1168 (Pa. 2018).

      Appellant timely filed pro se the instant PCRA petition, his first. Among

other things, he challenged the prior proceedings surrounding his speedy trial

rights pursuant to Rule 600. The PCRA court appointed counsel. Instead of

an amended petition, counsel filed a letter in support of Appellant’s claims that

the trial court and this Court erred with respect to Rule 600, and that trial and

appellate   counsel   rendered   ineffective   assistance   in   connection   with

Appellant’s speedy trial rights. See Letter, 7/9/19, at 2. The Commonwealth

filed multiple motions to dismiss the PCRA petition. The PCRA court heard

oral argument and considered the writings in support of the respective

                                      -4-
J-S12021-22



positions.2 On February 12, 2021, the PCRA court issued notice of its intent

to dismiss Appellant’s petition without an evidentiary hearing pursuant to

Pa.R.Crim.P. 907.      On May 6, 2021, the PCRA court dismissed Appellant’s

petition.

       This timely filed appeal followed. Both Appellant and the PCRA court

have complied with Pa.R.A.P. 1925. Appellant raises the following issues for

our consideration:

       1. Whether the PCRA court erred in not crediting Appellant with
          the following time periods against the time for commencement
          of trial as required by Pa.R.Crim.P. Rule 600, as follows: from
          complaint filing to arraignment preliminary hearing;
          preliminary hearing to formal arraignment; formal arraignment
          to pre-trial conference; pre-trial conference to scheduling
          conference; scheduling conference to trial being listed; and,
          trial being re-listed?

       2. Whether prior counsel (trial, appellate and appeal counsel)
          erred and provided ineffective assistance of counsel and did not
          protect Appellant’s constitutional right to a speedy trial and
          prompt trial?

       3. Whether the PCRA court erred and abused its discretion in
          relying on the Superior Court’s opinion that incorrectly charged
          the time periods from March 26, 2010 to July 15, 2010 and
          then to September 15, 2010 against Appellant where there
          were exceptional circumstances and when the Superior Court’s
          finding was clearly erroneous and created a manifest injustice
          and caused harm to Appellant?
____________________________________________


2 The Honorable Sandy L.V. Byrd presided over the underlying Rule 600
motions, as well as the initial stages of the instant PCRA proceedings.
Specifically, Judge Byrd considered oral argument on Appellant’s PCRA petition
in October and December 2019. Since the proceedings continued into Judge
Byrd’s retirement, the matter was reassigned in January 2021, to the
Honorable Tracy Brandeis-Roman, who held oral argument, ordered additional
briefing, ruled on the PCRA petition, and filed a Rule 1925(a) opinion.

                                           -5-
J-S12021-22



      4. Whether the PCRA court erred in granting Commonwealth’s
         motion to formally dismiss the PCRA; conversely, whether the
         PCRA court erred in denying Appellant’s PCRA petition; where,
         when taking into consideration time ruled excludable, more
         than 365 days elapsed from the filing of the criminal complaint
         to Appellant’s trial?

Appellant’s brief at 4-5 (unnecessary capitalization omitted).

      We   begin   our   review   with   the   following   pertinent   principles.

“Our standard of review regarding a PCRA court’s order is whether the

determination of the PCRA court is supported by the evidence of record and is

free of legal error. The PCRA court’s findings will not be disturbed unless there

is no support for the findings in the certified record.” Commonwealth v.

Garcia, 23 A.3d 1059, 1061 (Pa.Super. 2011). Further, “[i]t is an appellant’s

burden to persuade us that the PCRA court erred and that relief is

due.” Commonwealth v. Miner, 44 A.3d 684, 688 (Pa.Super. 2012).

      Appellant is effectively raising two types of claims.      First, Appellant

argues that the PCRA court erred in its disposal of Appellant’s substantive Rule

600 claim and in relying on this Court’s prior calculations. Second, Appellant

contends that trial and appellate counsel were ineffective for failing to protect

Appellant’s speedy trial rights. We consider these issues in turn, beginning

with Appellant’s substantive Rule 600 claim.

      Appellant argues that he was tried in violation of Rule 600 and that the

PCRA court erred in not considering certain enumerated time periods when

calculating Appellant’s Rule 600 claim.        See Appellant’s brief at 14-34.


                                      -6-
J-S12021-22


Despite attempting to calculate Appellant’s Rule 600 issue for purposes of this

appeal, the PCRA court in fact dismissed this PCRA claim because it concluded

that the precise issue was previously litigated and therefore any attempt to

review the merits of the issue was beyond its jurisdiction. See PCRA Court

Opinion, 7/30/21, at 4-5 (noting that “[t]his issue may have merit but cannot

be reviewed by this court due to being previously litigated[, and] this court

was unable to replicate the time calculations” of the trial court and Superior

Court); id. at 16 (“Although this court has doubts regarding previous time

calculations performed by the original trial court and the Pennsylvania

Superior Court, that issue has been previously litigated and thus cannot be

reviewed by this court due to a lack of jurisdiction.”).

      To be eligible for PCRA relief, a petitioner must plead and prove, inter

alia, that “the allegation of error has not been previously litigated or

waived.” 42 Pa.C.S. § 9543(a)(3). Generally, “[a]t the PCRA stage, claims of

trial court error are either previously litigated (if raised on direct appeal) or

waived (if not).” Commonwealth v. Reyes-Rodriguez, 111 A.3d 775, 780

(Pa.Super. 2015) (en banc). An issue is previously litigated if “the highest

appellate court in which the petitioner could have had review as a matter of

right has ruled on the merits of the issue[.]”       42 Pa.C.S. § 9544(a)(2).

“Whether an issue was previously litigated turns on whether the issue

constitutes a discrete legal ground or merely an alternative theory in support




                                      -7-
J-S12021-22


of   the   same   underlying   issue   that   was   raised   on   direct   appeal.”

Commonwealth v. Small, 980 A.2d 549, 569 (Pa. 2009) (cleaned up).

      Instantly, Appellant argued in his PCRA petition that his speedy trial

rights were violated and that the trial court’s computation of his Rule 600

motions was wrong. See Letter, 7/9/19, at 1-2. On direct appeal, Appellant

raised the following Rule 600 claim:

      2. Did not the court below err in denying appellant’s motion to
      dismiss pursuant to Rule 600 of the Pennsylvania Rules of Criminal
      Procedure, where the Commonwealth failed to bring appellant to
      trial within 365 days of the filing of the criminal complaint and
      where this failure was the result of a lack of due diligence on the
      part of the Commonwealth?

Armstrong I, supra, at 232. After a thorough review of the merits and the

separate adjusted run dates for the Curtis burglary and the Tiggett burglary,

we concluded that the trial court did not err in denying Appellant’s Rule 600

motions. Id. at 234-37. As Appellant’s Rule 600 issue in his PCRA petition

does not constitute a distinct legal ground from the Rule 600 issue he raised

in his first direct appeal, the PCRA’s dismissal of this issue as previously

litigated is supported by the record and free of legal error. See Small, supra.

      Appellant argues that his Rule 600 claim was not previously litigated

because appellate counsel did not raise it in Appellant’s petition for allowance

of appeal to our Supreme Court. See Appellant’s brief at 45 (relying, in part,

on the PCRA court’s statement that the issue was finally litigated when our

Supreme Court denied Appellant’s petition for review). However, counsel’s

failure to include this claim in Appellant’s petition for allowance of appeal is of

                                       -8-
J-S12021-22


no moment since the nature of Appellant’s appeal to our Supreme Court was

permissive. As the certified record bears out, “the highest appellate court in

which the petitioner could have had review as a matter of right[,]” namely,

this Court, “ruled on the merits of the issue[.]” 42 Pa.C.S. § 9544(a)(2). See

also Commonwealth v. Postie, 200 A.3d 1015, 1025 (Pa.Super. 2018) (en

banc) (“Because the Superior Court is the highest court in which Appellant

was entitled to review as a matter of right, and he obtained merits review

on his current claim of trial court error, Appellant’s underlying issue has been

‘previously litigated’ for purposes of the PCRA.”) (emphasis in original) (citing

42 Pa.C.S. §§ 724(a), 5105(b)). Thus, the PCRA court properly found this

issue previously litigated.

      We are likewise unpersuaded by Appellant’s argument that this issue

was not previously litigated because it is subject to an exception to the law of

the case doctrine.    See Appellant’s brief at 46-47.    Specifically, Appellant

contends that our Court’s disposition of this issue “was clearly erroneous and

would create a manifest injustice if followed.” Id. at 47 (cleaned up).

      The law of the case doctrine “refers to a family of rules which embody

the concept that a court involved in the later phases of a litigated matter

should not reopen questions decided by another judge of that same court or

by a higher court in the earlier phases of the matter.” Commonwealth v.

Fears, 86 A.3d 795, 816 n.23 (Pa. 2014) (cleaned up). There are limited

exceptions to the law of the case doctrine, i.e., “where there has been


                                      -9-
J-S12021-22


an intervening change in the controlling law, a substantial change in the facts

or evidence giving rise to the dispute in the matter, or where the prior holding

was clearly erroneous and would create a manifest injustice if followed.”

Commonwealth v. Starr, 664 A.2d 1326, 1332 (Pa. 1995) (citations

omitted).

      As discussed supra, the PCRA statute hinges eligibility for relief on, inter

alia, the raised allegation of error not having been previously litigated. 42

Pa.C.S. § 9543(a)(3).     In interpreting this statute, we are guided by the

following principles:

      Under the Statutory Construction Act, the object of all statutory
      construction is to ascertain and effectuate the General Assembly’s
      intention. Generally speaking, the best indication of legislative
      intent is the plain language of a statute.        Furthermore, in
      construing statutory language, words and phrases shall be
      construed according to rules of grammar and according to their
      common and approved usage. The Act further provides that,
      when the words of a statute are clear and free from all ambiguity,
      the letter of it is not to be disregarded under the pretext of
      pursuing its spirit.

      Under Section 1921(c) of the Statutory Construction Act, it is only
      when the words of a statute are not explicit that a court may resort
      to other considerations, such as the statute's perceived purpose,
      in order to ascertain legislative intent.

Sternlicht v. Sternlicht, 876 A.2d 904, 909 (Pa. 2005) (cleaned up).

      The PCRA statute specifically bars review of previously litigated issues:

“To be eligible for relief under this subchapter, the petitioner must plead and

prove by a preponderance of the evidence all of the following: . . . (3) That




                                     - 10 -
J-S12021-22


the allegation of error has not been previously litigated or waived.” 42 Pa.C.S.

§ 9543(a). Previous litigation is defined within the PCRA statute as follows:

      (a) Previous litigation.--For purposes of this subchapter, an
      issue has been previously litigated if:

            (1) Deleted.

            (2) the highest appellate court in which the petitioner could
            have had review as a matter of right has ruled on the merits
            of the issue; or

            (3) it has been raised and decided in a proceeding
            collaterally attacking the conviction or sentence.

42 Pa.C.S. § 9544(a).

      We find the language of the PCRA statute unambiguous.            A PCRA

petitioner cannot seek review of issues that have been previously litigated as

defined by the PCRA statute. As discussed supra, Appellant’s Rule 600 issue

falls within this definition.   Critically, while the PCRA statute contains

exceptions to the time-bar, see 42 Pa.C.S. § 9545(b), it does not contain any

exceptions to the bar against reviewing previously litigated issues. “Where

the Legislature expressly provides a comprehensive legislative scheme, these

provisions supersede the prior common law principles.” Sternlicht, supra at

912. Since the law of the case doctrine predates the PCRA statute, the PCRA’s

absolute bar against reviewing previously litigated issues supersedes the

common law exceptions applicable to the law of the case doctrine. As such,

this argument, while creative, provides no avenue for relief on Appellant’s

substantive Rule 600 issue.


                                     - 11 -
J-S12021-22


      We now turn to Appellant’s ineffective assistance of counsel claims. At

the outset, we observe that our Supreme Court has held that “ineffectiveness

claims are distinct from those claims that are raised on direct appeal.”

Commonwealth v. Collins, 888 A.2d 564, 573 (Pa. 2005) (cleaned up).

Thus, ineffective assistance of counsel claims, even where the underlying issue

was previously considered on appeal, are not barred under the PCRA as

previously litigated.

      In reviewing ineffectiveness claims, counsel is presumed to be effective

and a petitioner bears the burden of proving otherwise. See Commonwealth

v. Becker, 192 A.3d 106, 112 (Pa.Super. 2018). To succeed on a claim, “the

petitioner must establish that: (1) the underlying claim has arguable merit;

(2) counsel whose effectiveness is being challenged did not have a reasonable

basis for his or her actions or failure to act; and (3) the petitioner suffered

prejudice as a result of that counsel’s deficient performance.” Collins, supra

at 573 (citation omitted). Failure to establish any of the three prongs is fatal

to the claim. Becker, supra at 112.

      Appellant argues he has established prejudice as to all counsel “without

question” because “[i]f a valid Rule 600 claim exists, and if all charges were

not dismissed with prejudice, then [all] counsel provided ineffective

assistance.” Appellant’s brief at 37, 39. As to his specific claims, Appellant

averred that trial and appellate counsel were ineffective for failing “to properly

be familiarized and abreast with Rule 600 requirements” and appellate counsel


                                     - 12 -
J-S12021-22


was ineffective for failing to raise a Rule 600 claim in his petition for allowance

of appeal to our Supreme Court.3 Letter in Brief, 7/9/19, at 12. Appellant’s

ineffectiveness claims stem from his Rule 600 argument. Throughout his brief,

Appellant focuses this argument on the 111 days from March 26, 2010 to July

15, 2010, and the sixty-two days from July 15, 2010 to September 15, 2010.

See, e.g., Appellant’s brief at 6. According to Appellant, the trial court and

this Court misapplied these periods and periods of normal case progression in

calculating Appellant’s Rule 600 claim. Thus, he argues that trial and appellate

counsel were ineffective in that they failed to make arguments regarding the

proper calculation of these periods to the respective court.

       The PCRA court dismissed Appellant’s claims of ineffective assistance of

trial and appellate counsel because “Appellant failed to explain how either of

his previous attorneys were ineffective when both attempted to raise [the Rule


____________________________________________


3 On appeal, Appellant expands on his ineffectiveness claims as follows: (1)
trial counsel failed to argue that the Commonwealth and trial court misapplied
Rule 600 by not including time considered to be the normal progression of the
case and counsel had no reasonable basis for failing to make that argument
or file a petition for reconsideration with the trial court; (2) appellate counsel
had no reasonable basis for failing to argue that the trial court and
Commonwealth misapplied Rule 600 based upon incorrect facts, cite relevant
documents in the reproduced record detailing the Rule 600 claim, and submit
a reply brief highlighting that the Commonwealth did not account for days of
normal progression in its calculation; and (3) appellate counsel was per se
ineffective for failing to include Appellant’s Rule 600 claim in his petition for
allowance of appeal to our Supreme Court despite Appellant asking counsel to
do so. See Appellant’s brief at 38-43. Insofar as Appellant did not present
these arguments to the PCRA court, they are waived for purposes of this
appeal. See Pa.R.A.P. 302(a) (“Issues not raised in the lower court are waived
and cannot be raised for the first time on appeal.”).

                                          - 13 -
J-S12021-22


600] issue and protect Appellant’s speedy trial rights.” PCRA Court Opinion,

7/30/21, at 15. The PCRA court’s conclusions are supported by the record

and free of legal error.

      Critically, at the Rule 600 hearing, trial counsel specifically argued that

the period from March 26, 2010 to September 15, 2010 should be counted

against   the    Commonwealth    for   purposes   of   Rule   600   because   the

Commonwealth had requested a continuance based on a witness not being

available.   N.T., 11/28/11, at 10, 16.     Moreover, counsel argued that any

periods of normal progression should not be considered excludable time. Id.

at 14. Thus, it is evident that counsel was familiar with Rule 600 and made

the specific arguments Appellant assails counsel for not making. We will not

deem counsel ineffective for failing to convince the trial court of the merits of

those arguments. See Commonwealth v. Paddy, 15 A.3d 431, 444 (Pa.

2011) (“[C]ounsel will not be deemed ineffective simply because the court

declined to accept his arguments on behalf of a client.”). Accordingly, the

PCRA court did not err in dismissing Appellant’s ineffective assistance of trial

counsel claim.

      Turning to appeal counsel, this Court held in Armstrong I that

Appellant requested a continuance from the January 13, 2010 trial date “and

the court relisted Appellant’s case for the next available trial date on

September 15, 2010, resulting in 245 days of excludable delay attributable to

Appellant.” Armstrong I, supra, at 237 (citations omitted). While Appellant


                                       - 14 -
J-S12021-22


complains that appellate counsel was ineffective for failing to argue that the

period from March 26, 2010 to September 15, 2010 should have been counted

against the Commonwealth, the certified record does not contain Appellant’s

brief with the arguments counsel set forth in support of Appellant’s Rule 600

issue.4    Therefore, Appellant has not established that counsel was not

familiarized with Rule 600 or that counsel did not present this precise

argument on appeal.         As with the trial court, that this Court could have

discredited Appellant’s argument does not mean that appellate counsel

rendered ineffective assistance in pursuing Appellant’s Rule 600 issue on

appeal. See Paddy, supra at 444. Thus, based on the record before us, the

PCRA court did not err in dismissing this claim.



____________________________________________


4 We observe that Appellant sought to correct the certified record to include
the appellate briefs filed in Armstrong I. See Application for the Correction
of the Original Record, 8/15/21. This Court granted Appellant’s application
and remanded to the PCRA court for the filing of a supplemental record. Per
Curiam Order, 8/31/21. The PCRA court complied but did not include the prior
appellate briefs because the PCRA court did not have access to those
documents. See PCRA Court Letter, 9/9/21, at 2. Appellant did not seek a
different avenue to supplement the record with those briefs and they are not
part of the certified record.

We note that Appellant included a copy of his appellate brief in Armstrong I
in his application for correction of the record. While this is not part of the
certified record and we therefore cannot consider it, we observe that
Appellant’s claim is belied by the attached brief. Specifically, it appears that
appellate counsel in fact argued that the period from March 26, 2010 to
September 15, 2010 should have counted against the Commonwealth and
that the normal progression of the case should not be excluded from the Rule
600 calculation. See Application for the Correction of the Original Record,
8/15/21 (Attachment: Appellant’s brief in Armstrong I at 29-36).

                                          - 15 -
J-S12021-22


      Finally, Appellant claims that appellate counsel was ineffective for failing

to include this Court’s disposition of his Rule 600 issue in his petition for

allowance of appeal.     Our Rules of Appellate Procedure provide for the

following avenue of relief when this Court has overlooked or misconstrued a

fact of record:

      Reargument before an appellate court is not a matter of right, but
      of sound judicial discretion, and reargument will be allowed only
      when there are compelling reasons therefor. An application for
      reargument is not permitted from a final order of an intermediate
      appellate court under: (1) the Pennsylvania Election Code; or (2)
      the Local Government Unit Debt Act or any similar statute relating
      to the authorization of public debt.

            Note: The following, while neither controlling nor fully
            measuring the discretion of the court, indicate the character
            of the reasons which will be considered:

                  ....

                  (2)  Where     the   court has  overlooked   or
                  misapprehended a fact of record material to the
                  outcome of the case.

Pa.R.A.P. 2543.

      Petitions for allowance of appeal to our Supreme Court, on the other

hand, may be granted for the following reasons:

      (b) Standards. A petition for allowance of appeal may be granted
      for any of the following reasons:

            (1) the holding of the intermediate appellate court conflicts
            with another intermediate appellate court opinion;

            (2) the holding of the intermediate appellate court conflicts
            with a holding of the Pennsylvania Supreme Court or the
            United States Supreme Court on the same legal question;


                                     - 16 -
J-S12021-22


            (3) the question presented is one of first impression;

            (4) the question presented is one of such substantial public
            importance as to require prompt and definitive resolution by
            the Pennsylvania Supreme Court;

            (5) the issue involves the constitutionality of a statute of the
            Commonwealth;

            (6) the intermediate appellate court has so far departed
            from accepted judicial practices or so abused its discretion
            as to call for the exercise of the Pennsylvania Supreme
            Court's supervisory authority; or

            (7) the intermediate appellate court has erroneously
            entered an order quashing or dismissing an appeal.

Pa.R.A.P. 1114(b).

      Instantly, Appellant argues that this Court’s disposition of Appellant’s

Rule 600 claim “was based upon incorrect facts[.]” Appellant’s brief at 34.

This amounts to a belief that this Court “misapprehended a fact of record

material to the outcome of the case.”         Pa.R.A.P. 2543.     Therefore, the

appropriate avenue for relief would be a petition for reargument with this

Court, not a petition for allowance of appeal with our Supreme Court.

Appellant only argues that he requested counsel file a petition for allowance

of appeal as to this Court’s disposition of his Rule 600 issue, not a petition for

reargument with this Court. Since the petition for allowance of appeal was

not an appropriate avenue for relief for the error alleged, the PCRA court’s

conclusion that Appellant failed to establish this claim is supported by the

record and free of legal error.




                                     - 17 -
J-S12021-22


     Based on the foregoing, we affirm the PCRA court’s order dismissing

Appellant’s PCRA petition.

     Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/08/2022




                                 - 18 -